Citation Nr: 1753191	
Decision Date: 11/20/17    Archive Date: 12/01/17

DOCKET NO.  13-03 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection, to include on a secondary basis, for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran served on active duty from December 1977 to June 1985.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in May 2011 and August 2012 issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in Cleveland, Ohio.  The Veteran testified at a videoconference Board hearing held in August 2017.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder that he claims began after he sustained trauma to his right eye from a BB gun during a training exercise.  He testified at his August 2017 Board hearing that the prospect of losing his vision put a strain on his mental capacities causing him to become anxious and depressed.  In the alternative, he claims the psychiatric disorder was caused, or made worse, by his service-connected right eye disability.  The Board notes that service connection is currently in effect for residual injury to the right eye to include angle recession glaucoma.

Service treatment records are entirely negative for psychiatric complaints or symptomatology.  Moreover during VA examination in May 2011, the Veteran gave a history of daily drinking prior to his right eye injury.  However he also reported that although he was able to work and drive after his eye injury, he worried about being blind and felt embarrassed about the cause of his injury.  He testified that some time thereafter "things started falling apart" and that he began drinking heavily, missing formations, and was placed on restrictions.  He states he was given a general discharge under honorable conditions, 30 days before he would have completed his service obligation.  The Veteran stated that he just got tired of people telling him what to do and that he just snapped.  

The VA examiner diagnosed depressive disorder and polysubstance dependence in early remission, which she ultimately concluded could not be clearly linked to his right eye injury, but rather was more likely attributable to his current psychosocial stressors (such as housing and financial needs).  She noted that the Veteran had an extensive history of substance abuse that began prior to the eye injury.  She also concluded that the Veteran's substance abuse and the associated impairment in occupational and social functioning appeared to be the primary cause of his depression.  However, the examiner did not sufficiently address the question of whether the Veteran has additional disability resulting from aggravation of the depressive disorder by the service-connected right eye injury residuals.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Therefore, the medical opinion is inadequate as to that aspect of the claim.  As such, the Board will remand this matter for another medical opinion.

Accordingly, the case is REMANDED for the following action:

1.  With any necessary identification of sources by the Veteran, obtain any outstanding VA or non-VA treatment records that are not already associated with the claims file.  The Board is particularly interested in records from VA Medical Centers in Chillicothe, Columbus, and Dayton, as referenced in the Veteran's August 2017 hearing testimony.  If these records are not available, it should be clearly stated in the claims file.

2.  Then, schedule the Veteran for appropriate VA examination.  The electronic claims file must be made accessible to the examiner for review of the case.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms, and the examination report should include a discussion of the Veteran's documented medical history.  All indicated tests and studies should be conducted, and the results included in the examination report.  

The examiner should offer an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any currently diagnosed psychiatric disorder to include depressive disorder and anxiety were aggravated by his already service-connected right eye injury residuals.  If no aggravation is found, the examiner should specifically indicate so and explain why that is.  In providing this opinion, the examiner should specifically consider the May 2011 VA opinion.  

The examiner must explain the underlying rationale for all opinions expressed, citing to supporting factual data/medical literature, as deemed indicated. 

3.  After the above actions are completed, if the decision is adverse to the Veteran, issue a supplement statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

